DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Li et al. (US 2017/0172215) and Counts et al. (US 5666978). 
Li et al. discloses a cigarette heating device comprising a main sleeve unit 100 and a central heater 200 arranged in the main sleeve unit 100. The central heater 200 comprises a fixing holder 210 and a heating body 220 (heater). The main sleeve unit 100 includes a battery tube 110 (main body), a heater tube 120 (hollow protruding tube), and a top engaging ring 130. The movable element 300 is movable between a first position and second position. The internal cup 400 (accommodating portion) is configured for receiving the cigarette 500, and moves together with the movable element 300. When the movable element 300 is in the first position (as seen in FIG. 2), the internal cup 400 is adjacent to the central heater 200, so that the central heater 200 can heat the cigarette 500; when the movable element 300 is in the second position (as seen in FIG. 4), the internal cup 400 is far away from the central heater 200, so that the central heater 200 is separated from the cigarette 500. The restoring element 600 is configured for driving the movable element 300 to restore from the second position to the first position (Figures 1-3; [0014]-[0017]). Li et al. does not disclose or suggest a 
Counts et al. discloses a smoking system 21 comprising a heater fixture 39 in an orifice 27. A cigarette 23 is inserted in the orifice 27 into a substantially cylindrical space of the heater fixture 39 defined by a ring-shaped cap 83 having an open end for receiving the cigarette. The system further comprises a cylindrical air channel sleeve 87 and a heater assembly 89 including the heater elements 43 (Column 4, line 58 - Column 5, line 42; Column 10, lines 32 – 48; Figures 1-3A). Counts et al. does not disclose or suggest that the cap 83 (cover) is connected to an upper end of the accommodating path of an accommodating portion, and is integrally coupled with the accommodating portion such that the cover is attached to and separated from the main body together with the accommodating portion, wherein the accommodating portion, the cover, and the cigarette are capable of being separated together from the main body in a state in which the outside hole of the cover is opened to the outside and the cigarette is accommodated in the accommodating portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747